PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/429,805
Filing Date: 10 Feb 2017
Appellant(s): IANNOTTI et al.



__________________
Eagle H. Robinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/30/21.

Response to Argument
Appellant in the brief filed on 09/30/2021 argues that the rejection of the claims over the Bonin reference (US Patent Pub. 20140012266A1) are improper since the Bonin reference is not prior art under 35 U.S.C. §103(a) (Appellant Brief Pg. 3-9)1. Specifically, Appellant has broken their arguments into three sections which are addressed below.

Appellant argues that the appellee improperly relied on the filing date of the Bonin provisional to predate the filing date of the pending application (Appellant Brief Pg. 3-4).
	Appellant argues that the block (275) of the Bonin reference (shown in Fig. 43-44) does not have support in the Bonin provisional application (U.S. Provisional Pat. App. No. 61/373092) which was filed on 08/12/2010 for a base having a primary lower baser surface that mates with a primary tissue area nor a secondary lower base surface contoured to mate with the secondary patient area in the depression.  The Para. [0159]-[0160] of the Bonin reference that were relied upon in the rejection of the claims disclose wherein the template comprises a surface that is a negative geometry that matches positive geometry of part of the glenoid fossa and patient specific geometry of the scapula.  Their support is derived from Para. [0036], [0041]-[0042], [0083], [0090]-[0091] of the Bonin provisional application.  The paragraphs all disclose the method of fabricating a glenoid fossa template based on the 3D scan of the patient’s anatomy.  Specifically, the Bonin provisional describes wherein a three-dimensional scan of a scapula is obtained that identifies patient specific anatomy thereon, determining a plane 2  Therefore, based on these paragraphs a person of skill in the art will understand that the guide blocks described therein comprise a surface that is a negative geometry of a patients anatomy since the term “patient specific” is a well understood term of art thereby supporting the guide disclosed in the Bonin reference. 
MPEP Standard for which subject matter of an applied reference properly receives the priority date of the provisional application (Appellant Brief Pg. 4-5)
Appellant states that for the applied paragraphs of the Bonin reference to receive the provisional priority date, MPEP §2163 (I) requires that “the provisional patent application must disclose the subject matter of the applied paragraphs of the reference in sufficient detail so that a person of ordinary skill in the art reasonably can conclude that the inventor had possession of that subject matter when the provisional patent application was filed.” (Appellant Brief Pg. 5).  In this section appellant does not provide any arguments for why it is believed that the provisional does not provide sufficient support and merely states in a conclusory manner that for the paragraphs to be eligible for an 

Appellant argues that the Bonin ⁋⁋ [0159] and [0160} do not receive priority date of the Bonin Provisional (Appellant Brief Pg. 5-9).
	Appellant argues that the block (275) of the Bonin reference (shown in Fig. 43-44 and described in Para. [0159]-[0160]) does not have support in the Bonin provisional application (U.S. Provisional Pat. App. No. 61/373092) which was filed on 08/12/2010 for a base having a primary lower baser surface that mates with a primary tissue area nor a secondary lower base surface contoured to mate with the secondary patient area in the depression.  Appellant points to the absence of a recitation of the exact language of “a negative geometry that matches a positive geometry of the at least part of the glenoid fossa” in paras. [0036], [0041]-[0042], [0083], and [0090]-[0091] of the Bonin provisional which describe fabricating the template based upon the three-dimensional scan of the scapula as proof that there is no support. However, the paragraphs as a whole disclose that the method comprises scanning of the scapula which identifies patient specific anatomy and that the fabrication of the template is based on the scan and the 3 which is a well understood term of art that is meant to describe a guide that is fabricated based on specific anatomy of the patient so that the device can only be used for that specific patient.  
	Appellant also points to Fig. 43 and Para. [0041] of the Bonin provisional as proof of a lack of support for paragraphs [0159]-[0160] of the Bonin reference.  In describing Para. [0041] of the Bonin provisional appellant recites that the “Provisional describes a 3D scan of a glenoid fossa and fabricating patient specific glenoid block 275 based on the 3D scan” (emphasis added).  As stated previously, the use of the term “patient specific” is a well understood term of art that is meant to describe a guide that is fabricated based on specific anatomy of the patient so that the device can only be used for that specific patient.  In addition, appellant looks to paragraph [0181] of the Bonin provisional which describes Fig. 43 as the glenoid block as having an arm that provides a hard stop this is language that is also found in the Bonin reference at para. [0243]. Additionally, Fig. 43 appears to be identical to Fig. 43 of the Bonin reference.

Appellant in the brief filed on 09/30/2021 argues that the rejection of the claims over the Bonin reference (US Patent Pub. 20140012266A1) in view of Ure (US Patent Pub. 20140012266A1) as improper since a person of skill in the art would not have a reason to combine Bonin which relates to installing a shoulder joint with Ure which addresses installing a hip implant (Appellant Brief Pg. 10-12).






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Marcela I. Shirsat

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775                  
                                                                                                                                                                                      
Conferees:

Kevin Truong

Jason Skaarup
/JASON SKAARUP/
Quality Assurance Specialist, Art Unit 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant on Pg. 4 of the brief cites the Bonin provisional document as “U.S. Provisional Pat. App. No. 61/375,092” however, this application number is incorrect.  The correct provisional document is “U.S. Provisional Pat. App. No. 61/373,092.”
        2 See "patient-specific." Medical Dictionary. 2009. Farlex and Partners. Last accessed on 21 Dec. 2021 https://medical-dictionary.thefreedictionary.com/patient-specific
        3 See Id.